Citation Nr: 0837810	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1981 to August 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a lumbar spine disability. 


FINDINGS OF FACT

The veteran's lumbar spine disability (herniated lumbar discs 
status post lumbar laminectomy) first manifested many years 
after service and is not related to her service or to any 
aspect thereof.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis 
and organic diseases of the nervous system, will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

The veteran contends that her lumbar spine disability first 
manifested during her period of active service, when she fell 
out of a truck.  She contends the accident aggravated a 
previous injury she incurred during service.

The veteran's in-service medical records show that she 
sustained two injuries affecting her lower back.  In 
September 1986 the veteran reported she had been riding in 
the back of a vehicle and was jostled when the vehicle hit a 
bump in the road.  She fell against an M-60 and a tripod 
situated in the vehicle.  Physical examination performed four 
days after the incident revealed she walked with a limp and 
had discomfort when sitting.  She denied feeling numbness and 
tingling in the right lower back. An X-ray showed no fracture 
of the lumbar spine or pelvis.  The back was shown to have no 
deformity.  The assessment was muscle pain.  She was assigned 
modified duty for one week.  A follow-up visit within the 
same week showed tenderness over the right hip joint and pain 
in the right lower back.  A record dated two months later for 
complaints of headache, insomnia, and diarrhea do not mention 
further pain in the lower back. 

The veteran's service medical records demonstrate a second 
injury in July 1987 when the veteran fell down the stairs and 
complained of ankle, hip, and back pain.  She was unable to 
stand due to ankle pain.  Physical examination showed a grade 
II ankle sprain with chipped bone fractures, swelling and 
tenderness appeared above the medial malleolus.  Examination 
of the back revealed no significant findings.  The assessment 
was lower back pain without radicular symptoms.  A physical 
therapy record dated two weeks after her fall states the 
veteran was doing better but had hurt her back again when 
bending over.  She was advised to walk with a crutch.  Two 
weeks later, she was seen for a follow-up visit at which time 
she noted a headache.  The pain in her back and ankle were 
recorded as improving.  There are no further records of 
treatment relating to the lower back for that particular 
injury.  While the veteran contends her lower back injury 
aggravated a previous injury, she does not specify the 
circumstances of the previous injury, and there is no service 
record of a low back injury pre-dating 1986.  The only lower 
back pain reported in her earlier records shows that, in 1983 
and in 1984, the veteran referred to back pain when she was 
treated for a recurring urinary tract infection.

On examination in August 1987, prior to separation from 
service, the veteran listed on her medical history report 
pain in her left ankle and in her low back.  The physician 
noted the veteran was attending physical therapy sessions for 
her left ankle injury, but did not mention any back 
disability.  Her accompanying discharge examination notes her 
spine as being normal.

The veteran's service records demonstrate two isolated 
incidents in which she injured her lower back with no further 
diagnosis or treatment, and a normal evaluation at separation 
from service.  Therefore, the Board finds that the evidence 
does not demonstrate a chronic back disability during the 
veteran's service.  The Board accordingly finds that there 
was no combination of manifestations sufficient to identify a 
chronic lumbar spine disability during service.  38 C.F.R. § 
3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the veteran's claim for service connection of her 
lumbar spine disability.  38 C.F.R. § 3.303(b).

The veteran's in-service occupation was clerk typist and then 
administrative specialist.  Post-service, the veteran worked 
as a bus driver from 1994 to 2004.  The first post-service 
clinical evidence demonstrating treatment for a lumbar spine 
disability is a private record dated February of 2002, when 
the veteran sought treatment for a low back injury resulting 
from her work as a bus driver.  She reported that she had 
injured her back as a result of a faulty driver's seat on her 
bus.  The veteran was referred to a back specialist for pain 
management, and in November 2003 received an MRI.  MRI 
examination revealed mild broad based bulging of the L4-5 and 
L5-S1 discs without evidence of foraminal or nerve root 
compression.  The veteran underwent a lumbar laminectomy in 
December 2003.  

The veteran received further back treatment between July 2004 
and September 2004 from a pain specialist.  The veteran 
complained of low back pain radiating into the buttock 
region, as well as numbness in the lower extremities, which 
the physician diagnosed as sacroiliitis and degenerative disc 
disease.  The physician notes the veteran had received a 
number of injections since her surgery, including epidural 
injections and facet joint injections.  The physician 
administered bilateral fluoroscopically guided sacroiliac 
joint injections on three occasions from July  2004 through 
September of 2004, each providing the veteran with short term 
relief.  The veteran then underwent bilateral sacroiliac 
joint rhizolysis in late September 2004.  At no time did any 
treating provider relate the veteran's back disability to her 
period of active service.  

On VA spine examination in December of 2004, the examiner 
noted, with significance, that the veteran specifically 
blamed a defective driver seat on her bus as causing her 
lumbar spine disability and denied any lumbar/back problems 
while in service.  Examination of her spine revealed evidence 
of the lumbar laminectomy that appeared well-healed without 
evidence of keloid formation.  The examiner opined that the 
veteran's lower back problems were less likely as not related 
to her military duty as they began long after her service.  
In so determining, the examiner considered it especially 
significant that the veteran was deliberate about the onset 
of the disability as directly related to her occupation as a 
bus driver.

The evidence reflects that the veteran was treated for a 
lumbar spine condition in 2002, approximately fifteen years 
after her separation from service.  There is no evidence in 
the veteran's claims file indicating that any of her treating 
providers found a relationship between her lower back pain 
and her period of active service.  As there is no evidence of 
a lumbar spine disability for which service connection may be 
granted on a presumptive basis within one year of her 
separation from service, the veteran is not entitled to 
service connection for her lumbar spine disability on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment or complaints of back pain, there is 
no evidence of a continuity of treatment, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While 
the record shows that the veteran indeed suffered an acute 
low back injury in 1986 and an acute low back and ankle 
injury in 1987, there is no competent medical evidence that 
relates those acute and transitory injuries to the diagnosis 
many years later of sacroiliitis and degenerative disc 
disease.  Indeed, the evidence of record only weighs against 
such a finding, as the December 2004 VA examination 
specifically found that it was less likely than not that her 
current low back disability was related to service, and more 
likely related to the post-service 2002 work-related injury.  
The evidence does not show any post-service lumbar spine 
complaints, treatment, or diagnosis until after the accident 
in 2002, which was fifteen years after service.

The Board has considered the veteran's assertions that her 
lumbar spine disability is related to her period of active 
service.  However, while the veteran is competent to testify 
as to symptoms of an injury to her low back, as a layman, she 
is not competent to address whether there is a nexus between 
the injuries in service and her current back condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Additionally, while the veteran can report 
experiencing pain and tingling in her lower back, those are 
subjective symptoms and the associated disorders are not 
readily identifiable in a way that may be observed 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
There are many different joint disorders.  The veteran does 
not have the medical expertise to discern the nature of any 
current orthopedic diagnosis nor does she have the medical 
expertise to provide an opinion regarding the etiology.  
Therefore, the issue does not involve a simple diagnosis.  
The veteran is competent to report that she has been told of 
a diagnosis of a lumbar spine disability, but she is not 
competent to provide a medical opinion regarding the 
etiology.

In sum, the weight of the credible evidence demonstrates that 
the veteran's lumbar spine disability first manifested many 
years after service and is not related to her active service, 
or to any incident therein.  The evidence does not show that 
any arthritis or organic disease of the nervous system 
manifested to a compensable degree within one year following 
the veteran's separation from service.  As the preponderance 
of the evidence is against the veteran's claim for service 
connection for her lumbar spine disability, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in July 2004 and September 
2004, and a rating decision in May 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2005 statement of the case.  The veteran was 
sent additional notice in August 2007.  However, the Board 
finds that the issuance of a supplemental statement of the 
case is not required because no evidence was received after 
the November 2005 statement of the case.  38 C.F.R. §§ 19.31, 
19.37.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Additionally, the veteran was afforded a VA 
examination in relation to this claim in December 2004.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for a lumber spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


